DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Response to amendment
3.    	This is a Non-Final Office action in response to applicant's amendment filed on 04/19/2022.
4.    	Status of the claims:
•    Claims 1, 5, 9, and 13 have been amended.
•    Claims 4, 8, 12, and 16 have been canceled.
•    Claims 19-22 have been added.
•    Claims 1-3, 5-7, 9-11, 13-15, 17-22 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s remarks/arguments filed on 04/19/2022 with respect to amended independent claims 1, 5, 9, and 13 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Wang et al. (US 20190037409 A1).
6.    	On pages 1-3 of Applicant’s remarks/arguments dated 04/19/2022, Applicant submits that FUJISHIRO and LG have not been shown to disclose “wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service” as recited in amended independent claims 1, 5, 9, and 13.
7.	The Examiner acknowledges that FUJISHIRO does not explicitly teach the newly recited features above as argued by Applicant. However, the system of Wang et al. (US 20190037409 A1) cures this deficiency. Please see rejection below.
Please see the rejection below.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1, 5, 9, 13, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO et al. (US 20160227459 A1) in view of Wang et al. (US 20190037409 A1).

Regarding claim 1, FUJISHIRO discloses a dual connectivity method (Fig. 9: S101, para. 132: the UE 100 performs communication in the dual connectivity scheme with the S-MeNB 200M1 and SeNB 200S (S101)), wherein the method comprises: sending, by a first access network device, a request message to a second access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request)), wherein the request message requests the second access network device to serve as a secondary access network device of a terminal served by the first access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the request message comprises an identifier of a network slice accessed by the terminal (FUJISHIRO, Fig. 9, Table 2, para. 219: Fig. 19 illustrates a second operation for transmitting and receiving identification information of the S-GW 300U between the eNBs 200. As illustrated in FIG. 19 and Table 2, the eNB 200a transmits, to the eNB 200b, the identification information of the S-GW 300U containing the eNB 200a included in the SeNB Addition/Modification message described above); and receiving, by the first access network device, an acknowledgment message from the second access network device (FUJISHIRO, Fig. 9, S129, para. 142: the T-MeNB 200M2 receives, from the SeNB 200S, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the acknowledgment message acknowledges to the first access network device that the second access network device serves as the secondary access network device of the terminal (FUJISHIRO, Fig. 9, para. 142-145: In step S127, the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. In step S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)…). 
FUJISHIRO does not appear to explicitly disclose wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service.
In a similar field of endeavor, Wang discloses wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service (Wang, para. 4, 37, claim 27: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on the received service information and subscription information for the WTRU, slice information associated with a network slice to serve the WTRU, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 5, FUJISHIRO discloses a dual connectivity method (Fig. 9: S101, para. 132: the UE 100 performs communication in the dual connectivity scheme with the S-MeNB 200M1 and SeNB 200S (S101)), wherein the method comprises: 
receiving, by a second access network device, a request message from a first access network device (FUJISHIRO, Fig. 9, para. 142: the SeNB 200S receives, from the T-MeNB 200M2, an assignment request of the SeNB resource (SeNB Addition/Modification Request)), wherein the request message requests the second access network device to serve as a secondary access network device of a terminal served by the first access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the request message comprises an identifier of a network slice accessed by the terminal (FUJISHIRO, Fig. 9, Table 2, para. 219: Fig. 19 illustrates a second operation for transmitting and receiving identification information of the S-GW 300U between the eNBs 200. As illustrated in FIG. 19 and Table 2, the eNB 200a transmits, to the eNB 200b, the identification information of the S-GW 300U containing the eNB 200a included in the SeNB Addition/Modification message described above); and
sending, by the second access network device, an acknowledgment message to the first access network device (FUJISHIRO, Fig. 9, S129, para. 142: the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the acknowledgment message acknowledges to the first access network device that the second access network device serves as the secondary access network device of the terminal (FUJISHIRO, Fig. 9, para. 142-145: In step S127, the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. In step S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)…). 
FUJISHIRO does not appear to explicitly disclose wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service.
In a similar field of endeavor, Wang discloses wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service (Wang, para. 4, 37, claim 27: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on the received service information and subscription information for the WTRU, slice information associated with a network slice to serve the WTRU, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

 Regarding claim 9, FUJISHIRO discloses a first access network device, comprising at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the least one processor to cause the first access network device to: send a request message to a second access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request)), wherein the request message requests the second access network device to serve as a secondary access network device of a terminal served by the first access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the request message comprises an identifier of a network slice accessed by the terminal (FUJISHIRO, Fig. 9, Table 2, para. 219: Fig. 19 illustrates a second operation for transmitting and receiving identification information of the S-GW 300U between the eNBs 200. As illustrated in FIG. 19 and Table 2, the eNB 200a transmits, to the eNB 200b, the identification information of the S-GW 300U containing the eNB 200a included in the SeNB Addition/Modification message described above); and receive an acknowledgment message from the second access network device (FUJISHIRO, Fig. 9, S129, para. 142: the T-MeNB 200M2 receives, from the SeNB 200S, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the acknowledgment message acknowledges to the first access network device that the second access network device agrees to serve as the secondary access network device of the terminal (FUJISHIRO, Fig. 9, para. 142-145: In step S127, the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. In step S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)…).  
FUJISHIRO does not appear to explicitly disclose wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service.
In a similar field of endeavor, Wang discloses wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service (Wang, para. 4, 37, claim 27: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on the received service information and subscription information for the WTRU, slice information associated with a network slice to serve the WTRU, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 13, FUJISHIRO discloses a first access network device, comprising at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the least one processor to cause the second access network device to: 
receive a request message from a first access network device (FUJISHIRO, Fig. 9, para. 142: the SeNB 200S receives, from the T-MeNB 200M2, an assignment request of the SeNB resource (SeNB Addition/Modification Request)), wherein the request message requests the second access network device to serve as a secondary access network device of a terminal served by the first access network device (FUJISHIRO, Fig. 9, para. 142: the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the request message further comprises an identifier of a network slice accessed by the terminal (FUJISHIRO, Fig. 9, Table 2, para. 219: Fig. 19 illustrates a second operation for transmitting and receiving identification information of the S-GW 300U between the eNBs 200. As illustrated in FIG. 19 and Table 2, the eNB 200a transmits, to the eNB 200b, the identification information of the S-GW 300U containing the eNB 200a included in the SeNB Addition/Modification message described above); and 
send an acknowledgment message to the first access network device (FUJISHIRO, Fig. 9, S129, para. 142: the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)), wherein the acknowledgment message acknowledges to the first access network device that the second access network device agrees to serve as the secondary access network device of the terminal (FUJISHIRO, Fig. 9, para. 142-145: In step S127, the T-MeNB 200M2 transmits, to the SeNB 200S, an assignment request of the SeNB resource (SeNB Addition/Modification Request). In step S128, the SeNB 200S performs a radio resource configuration, when the SeNB 200S acknowledges the request. In step S129, the SeNB 200S transmits, to the T-MeNB 200M2, a report of the radio resource configuration (SeNB Addition/ModificationCommand)…). 
FUJISHIRO does not appear to explicitly disclose wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service.
In a similar field of endeavor, Wang discloses wherein the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service (Wang, para. 4, 37, claim 27: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on the received service information and subscription information for the WTRU, slice information associated with a network slice to serve the WTRU, wherein the slice information comprises one or more of an identifier of the network slice, priority of the network slice, a service class served by the network slice, a target device class, a QoS target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the network slice is associated with a service and the identifier of the network slice is associated with one or more of quality of service (QoS) attributes of the service as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 19, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 1, however, Wang further discloses wherein the first access network device includes a Long Term Evolution (LTE) access network device, and the second access network device includes a 5th generation mobile communications technology (5G) access network device (Wang, para. 30, 48, 61, 93: which recite a LTE access network device, and a 5th generation mobile communications technology (5G) access network device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the first access network device includes a Long Term Evolution (LTE) access network device, and the second access network device includes a 5th generation mobile communications technology (5G) access network device as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 20, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 1, however, Wang further discloses wherein the first access network device includes a 5th generation mobile communications technology (5G) access network device, and the second access network device includes a Long Term Evolution (LTE) access network device (Wang, para. 30, 48, 61, 93: which recite a LTE access network device, and a 5th generation mobile communications technology (5G) access network device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the first access network device includes a 5th generation mobile communications technology (5G) access network device, and the second access network device includes a Long Term Evolution (LTE) access network device as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 21, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 1, however, Wang further discloses wherein the first access network device is connected to a plurality of core networks (Wang, para. 89: The communications systems 500 may also include a base station 514a and a base station 514b. Each of the base stations 514a, 514b may be any type of device configured to wirelessly interface with at least one of the WTRUs 502a, 502b, 502c, and/or 502d to facilitate access to one or more communication networks, such as the core network 506/507/509, the Internet 510, and/or the networks 512).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the first access network device is connected to a plurality of core networks as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

Regarding claim 22, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 21, however, Wang further discloses wherein the plurality of core networks include an evolved packet core (EPC) network and a new radio access technology core network (New RAT CN) (Wang, para. 28, 34, 92, 93, 117: the core networks comprise Evolved HSPA which may include High-Speed Downlink Packet Access (HSDPA) and/or High-Speed Uplink Packet Access (HSUPA) and a specific radio access technology (RAT)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of Wang by using the following features such as the plurality of core networks include an evolved packet core network and a new radio access technology core network as taught by Wang. The motivation for doing so would have been to manage and monitor the platform components, recover from failures and provide effective security.

13.	Claims 2-3, 6-7, 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO et al. (US 20160227459 A1) in view of Wang et al. (US 20190037409 A1) and further in view of LG Electronics Inc. (Discussion on SeNB addition and modification, 3GPP, 3 pages).

Regarding claim 2, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 1 with the exception wherein the acknowledgment message further comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network.
However, LG, from similar field of endeavor, discloses wherein the acknowledgment message further comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network (LG, pages 2-3: the SeNB transmits SeNB Addition Response message (i.e. acknowledgment message) to the MeNB including E-RAB information (E-RAB ID, Transport Layer Address, SI DL GTP-TEID for 1A, X2 DL GTP-TEID for 3C, X2 GTP-TEID for 1A data forwarding): This information is used to indicate that the resources requested by the MeNB have been prepared at the SeNB and indicate TEIDs to the MeNB for 1A path switch or X2 data offloading in 3C or 1A data forwarding). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB. 

Regarding claim 3, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 1 with the exception wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (ROI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT).
However, LG Electronics, from similar field of endeavor, discloses wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (ROI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT) (LG, page 1: the SeNB Additional Request message sent to SeNB includes  E-RAB information (E-RAB ID, E-RAB level QoS Parameters, S-GW UL GTP-TEID for 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB. 

Regarding claim 6, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 5 with the exception wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network.
 However, LG, from similar field of endeavor, discloses wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network (LG, pages 2-3: the SeNB transmits SeNB Addition Response message (i.e. acknowledgment message) to the MeNB including E-RAB information (E-RAB ID, Transport Layer Address, SI DL GTP-TEID for 1A, X2 DL GTP-TEID for 3C, X2 GTP-TEID for 1A data forwarding): This information is used to indicate that the resources requested by the MeNB have been prepared at the SeNB and indicate TEIDs to the MeNB for 1A path switch or X2 data offloading in 3C or 1A data forwarding). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB. 

Regarding claim 7, FUJISHIRO as modified by Wang discloses all the subject matter of the method according to claim 5 with the exception wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (ROI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT).
However, LG, from similar field of endeavor, discloses wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (ROI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT) (LG, page 1: the SeNB Additional Request message sent to SeNB includes  E-RAB information (E-RAB ID, E-RAB level QoS Parameters, S-GW UL GTP-TEID for 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB.

Regarding claim 10, FUJISHIRO as modified by Wang discloses all the subject matter of the first access network device according to claim 9 with the exception wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network.
 However, LG, from similar field of endeavor, discloses wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the second access network device and the core network (LG, pages 2-3: the SeNB transmits SeNB Addition Response message (i.e. acknowledgment message) to the MeNB including E-RAB information (E-RAB ID, Transport Layer Address, SI DL GTP-TEID for 1A, X2 DL GTP-TEID for 3C, X2 GTP-TEID for 1A data forwarding): This information is used to indicate that the resources requested by the MeNB have been prepared at the SeNB and indicate TEIDs to the MeNB for 1A path switch or X2 data offloading in 3C or 1A data forwarding). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB. 

Regarding claim 11, FUJISHIRO as modified by Wang discloses all the subject matter of the first access network device according to claim 9 with the exception wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (RQI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT).
 However, LG, from similar field of endeavor, discloses wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (RQI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT) (LG, page 1: the SeNB Additional Request message sent to SeNB includes  E-RAB information (E-RAB ID, E-RAB level QoS Parameters, S-GW UL GTP-TEID for 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB.. 

Regarding claim 14, FUJISHIRO as modified by Wang discloses all the subject matter of the second access network device according to claim 13 with the exception wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the first access network device and the core network.
However, LG, from similar field of endeavor, discloses wherein the acknowledgment message comprises at least one of an identifier of a downlink tunnel between the second access network device and a core network or an identifier of an uplink tunnel between the first access network device and the core network (LG, pages 2-3: the SeNB transmits SeNB Addition Response message (i.e. acknowledgment message) to the MeNB including E-RAB information (E-RAB ID, Transport Layer Address, SI DL GTP-TEID for 1A, X2 DL GTP-TEID for 3C, X2 GTP-TEID for 1A data forwarding): This information is used to indicate that the resources requested by the MeNB have been prepared at the SeNB and indicate TEIDs to the MeNB for 1A path switch or X2 data offloading in 3C or 1A data forwarding). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB. 

Regarding claim 15, FUJISHIRO as modified by Wang discloses all the subject matter of the second access network device according to claim 13 with the exception wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (RQI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT).
 However, LG, from similar field of endeavor, discloses wherein the request message further comprises one or more of the following quality of service (QoS) attributes: a security level; a service continuity level; a delay level; a flow priority indicator (FPI); a reflective quality of service indicator (RQI); a packet drop priority indicator (PDPI); and a traffic filter template (TFT) (LG, page 1: the SeNB Additional Request message sent to SeNB includes  E-RAB information (E-RAB ID, E-RAB level QoS Parameters, S-GW UL GTP-TEID for 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO with the teaching of LG by using the following features such as the request message further comprises an E-RAB level QoS Parameters as taught by LG. The motivation for doing so would have been to establish necessary resources in the SeNB and indicate the S-GW TEID and the MeNB X2 GTP-TEID to the SeNB.. 

14.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO et al. (US 20160227459 A1) in view of LG Electronics Inc. (Discussion on SeNB addition and modification, 3GPP, 3 pages) and further in view of Monogiousdis (US 20120263119 A1).

Regarding claim 17, FUJISHIRO as modified by Wang and LG discloses all the subject matter of the method according to claim 7 with the exception wherein the method further comprises: receiving, by the second access network device, the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device.
In a similar field of endeavor, Monogiousdis discloses receiving, by the second access network device, the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device (Monogiousdis, para. 168: The QoS Class Identifier (QCI) is propagated via well known in the art interfaces from the operation administration and maintenance (OAM) device to the eNB (i.e. the second access network device, e.g. SeNB 200S)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO as modified by LG with the teaching of Monogiousdis by using the following features such as receiving the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device as taught by Monogiousdis. The motivation for doing so would have been to provide enhanced throughput control when implemented by the base station controller.

Regarding claim 18, FUJISHIRO as modified by Wang and LG discloses all the subject matter of the second access network device according to claim 15 with the exception wherein the programming instructions are for execution by the least one processor to cause the second access network device to: receive the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device.
In a similar field of endeavor, Monogiousdis discloses receive the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device (Monogiousdis, para. 168: The QoS Class Identifier (QCI) is propagated via well known in the art interfaces from the operation administration and maintenance (OAM) device to the eNB (i.e. the second access network device, e.g. SeNB 200S)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of FUJISHIRO as modified by LG with the teaching of Monogiousdis by using the following features such as receiving the one or more of the QoS attributes corresponding to the identifier of the network slice from an operation administration and maintenance (OAM) device as taught by Monogiousdis. The motivation for doing so would have been to provide enhanced throughput control when implemented by the base station controller.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al. (US 20170339688 A1) discloses the network slice instance (NSI) request may include at least one of a user equipment type, a service type, a latency, a bandwidth, and a quality of service (QoS) parameter. The base station may determine the first network slice instance as an allocated network slice instance in response to forwarding the NSI request based on a negotiation procedure with another entity.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466